Title: To Thomas Jefferson from Joseph Priestley, 30 January 1800
From: Priestley, Joseph
To: Jefferson, Thomas



Dear Sir
Northumberland Jan 30. 1800

I am flattered by your thinking so favourably of my pamphlets, which were only calculated to give some satisfaction to my suspicious neighbors. Chancellor Livingston informs me that he has got an edition of them printed at Albany, for the information of the people in the back country, where, he says, it is much wanted. Indeed, it seems extraordinary, that in such a country as this, where there is no court to dazzle mens eyes, maxims as plain as that 2 and 2 make 4 should not be understood, and acted upon. It is evident that the bulk of mankind are governed by something very different from reasoning and argument. This principle must [turn?] its influence even in your Congress. For if the members are not convinced by the excellent speeches of Mr. Gallatin and Nicolas, neither would they be persuaded the one should rise from the dead.
It is true that I had more to do with colleges, and places of education, than most men in Europe; but I would not pretend to advise in this country. I will, however, at my leisure, propose such hints as shall occur to me; and if you want tutors from England, I can recommend some very good ones. Were I a few years younger, and more moveable, I should make interest for some appointment in your institution myself; but age and inactivity are fast approaching, and I am so fixed here, that a remove is absolutely impossible, unless you were possessed of Aladin’s lamp, and could transport my house library, and laboratory, into Virginia without trouble or expence.
On my settlement here the gentlemen in the neighbourhood, thinking to make me of some use, set on foot a college, of which I gave them the plan, and they got it incorporated, and made me the president; but tho I proposed to give Lectures gratis, and had the disposal of a valuable library at the decease of a learned friend now near 80, and had it in my power to render them essential service in various ways, yet, owing I suspect, in part at least, to religious and political prejudices, nothing more has been done, besides raising the shell of a building these five years, so that I have told them I shall resign.
I much wish to have some conversation with you on several subjects; but I cannot expect that the Vice President of the united states should visit me in my shed at Northumberland, and I cannot come to you. I intended on my settling here to have spent a month or so every winter at Philadelphia, but the shok of the times, and various accidents, have a little deranged my finances, and I prefer to expend what  I can spare on my experiments, and publications, rather than in travelling and seeing my friends.
With the greatest respect, I am, Dear Sir, Yours sincerely

J Priestley

